11-3193
    Lin v. Holder
                                                                                   BIA
                                                                     Holmes-Simmons, I.J.
                                                                           A073 040 479


                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 14th day of August, two thousand twelve.

    PRESENT:
             RALPH K. WINTER,
             JOSEPH M. MCLAUGHLIN,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    SHAN XIAN LIN,
             Petitioner,

                    v.                                     11-3193
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Shan Xian Lin, pro se, Flushing, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Richard M. Evans, Assistant
                                  Director; Ann Carroll Varnon, Trial
                                  Attorney, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED that the petition for
review is DENIED.

     Shan Xian Lin, a native and citizen of the People’s
Republic of China, seeks review of a July 5, 2011 decision
of the BIA summarily dismissing his appeal from the March 8,
2010 decision of Immigration Judge (“IJ”) Theresa Holmes-
Simmons denying his motion to reopen. In re Shan Xian Lin,
No. A073 040 479 (B.I.A. July 5, 2011), dismissing appeal
from In re Shan Xian Lin, No. A073 040 479 (Immig. Ct. N.Y.
City Mar. 8, 2010). We assume the parties’ familiarity with
the underlying facts and procedural history of this case.

     The regulation the BIA relied upon in its decision
dismissing Lin’s appeal provides that:

         A single Board member or panel may summarily
         dismiss any appeal or portion of any appeal in
         any case in which: (A) The party concerned
         failed to specify the reasons for the appeal
         on Form EOIR-26 . . . [or] (E) The party
         concerned indicates on Form EOIR-26 [] that he
         or she will file a brief or statement in
         support of the appeal and, thereafter, does
         not file such brief or statement, or
         reasonably explain his or her failure to do
         so, within the time set for filing.

8 C.F.R. § 1003.1(d)(2)(i)(A), (E). Summary dismissal under
8 C.F.R. § 1003.1(d)(2)(i)(A) is appropriate where an
alien’s Form EOIR-26 provides only conclusory assertions,
unsupported by specific rational for the alien’s arguments.
See Matter of Valencia, 19 I. & N. Dec. 354, 355 (B.I.A.
Feb. 14, 1986).

     Here, in his Form EOIR-26, Lin provided only conclusory
assertions challenging the IJ’s denial of his motion to
reopen. Accordingly, even taking into account his pro se
status, Lin’s explanation of the reasons for his appeal fell
far short of the standard. Id.




                             2
     Further, Lin indicated in his Form EOIR-26 that he was
going to file a brief or written statement in support of his
appeal. Lin concedes that he failed to do so but argues
that he did not receive the BIA’s briefing schedule. The
BIA rejected this argument, noting that previous
correspondence sent to Lin’s address had been received and
the briefing schedule had not been returned as
undeliverable. Here, substantial evidence supports the
BIA’s conclusion. 8 U.S.C. § 1252(b)(4)(B); see also Manzur
v. U.S. Dep't of Homeland Sec., 494 F.3d 281, 289 (2d Cir.
2007).   Given that nothing in the record, other than his
own unsupported assertion, suggests that the briefing
schedule did not reach Lin, the record does not compel the
conclusion that the BIA erred in determining that Lin had
actually received the briefing schedule. 8 U.S.C.
§ 1252(b)(4)(B); see also Lopes v. Gonzales, 468 F.3d 81, 85
(2d Cir. 2006) (per curiam) (“We hold that even in the
context of regular mail, a presumption of receipt is proper
so long as the record establishes that the notice was
accurately addressed and mailed in accordance with normal
office procedures.” (internal quotation marks omitted)).
Accordingly, the BIA’s summary dismissal of Lin’s appeal was
without error. See 8 C.F.R. § 1003.1(d)(2)(i)(A), (E).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3